Citation Nr: 1750453	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for type II diabetes mellitus.

2.  Service connection for a bilateral eye disability, to include retinoschisis and cataracts.

3.  Service connection for a right knee disability.


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  

This matter came before the Board of Veterans Appeals (Board) on appeal from April 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of increased rating for the Veteran's service connected left knee osteoarthritis was adjudicated in the April 2011 rating decision and the subsequent August 2012 Statement of the Case (SOC), but in his September 2012 formal appeal the Veteran specifically limited his substantive appeal to the issues of service connection for heart condition and service connection for diabetes mellitus.  Therefore the issue of entitlement for a rating in excess of 30 percent for the Veteran's left knee disability is not on appeal.

The Veteran perfected his appeal on the issues of service connection for heart condition status post open heart surgery, service connection for joint pain left hip and service connection for joint pain right hip.  During the pendency of the appeal, the RO granted service connection for these issues in an April 2017 Decision Review Officer (DRO) Decision.  As the DRO decision constituted a full grant of benefits sought on appeal on all three of these issues, they are no longer before the Board.

The Veteran testified before the undersigned Veteran's Law Judge during a July 2017 Travel Board hearing.  The transcript of the hearing is of record.  The Veteran executed a self-limiting power of attorney solely for the purposes of representation at the hearing.  The Board will therefore consider the Veteran to be unrepresented.

Evidence in the record suggests that the Veteran has been diagnosed with multiple eye conditions; therefore the Board will broadly construe the issue of service connection for retinoschisis as a claim for service connection for a bilateral eye disability, to include retinoschisis and cataracts.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms and other submitted information).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current disability of type II diabetes mellitus is related to his active service and that his current eye disability is secondary to diabetes mellitus.  The Veteran contends that his current right knee disability is secondary to his service connected left knee and back disabilities.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

A November 2010 VA examiner did find that the Veteran's diabetes mellitus "is equally likely as not secondary to service activities and [A]gent [O]range given his service time during the Vietnam era."  However, service during the Vietnam era alone is insufficient to establish service connection for diabetes mellitus.  While presumptive service connection for diabetes mellitus is available for veterans who "served in the Republic of Vietnam" during the Vietnam era, this provision requires actual presence on the landmass of Vietnam or the surrounding waterways.  38 CFR § 3.309(e) (2017); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

The Board notes that at the hearing the Veteran testified that he had been diagnosed with hyperlipidemia shortly after service which is a precursor to diabetes mellitus.  He testified that his laboratory results in service showed he had hyperlipidemia.  There is nothing in the record to confirm a diagnosis of hyperlipidemia in service nor a medical opinion as to whether any of the laboratory findings in service showed hyperlipidemia.  On remand, an opinion regarding this should be obtained.

The Veteran does not contend that he served in the Republic of Vietnam and there are no indications in his service records supporting such a conclusion.  He also does not contend that he was exposed to herbicide agents while in service.  The Board therefore finds the examiner's opinion to be inadequate as it is based upon a an inaccurate factual premise.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Since the Veteran contends that his current eye disability is secondary to his disability of diabetes mellitus, this issue is deferred pending resolution of the issue of service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).

Regarding the Veteran's claimed right knee disability, he contends that it is proximately due to or has been aggravated by his service connected left knee and back disabilities.  38 C.F.R. § 3.310 (2017).  However, the medical record provides somewhat conflicting evidence of whether the Veteran has any current right knee disability.  

A VA examination conducted in September 2012 noted that the Veteran reported pain in his right knee starting in 2006 and that it was then "constant sharp 7/10 unknown cause."  The examiner also noted decreased range of motion in the right knee but did not diagnose a right knee disability.  The Veteran also had a November 2010 VA examination that did not diagnose any right knee abnormality.  

Private treatment records from November 2012 refer to problems with the Veteran's knees as osteoarthritis-type changes.  An October 2006 whole body bone scan noted that "[m]ild activity is noted in the knees consistent with degenerative changes" and VA treatment records from January 2013 document a diagnosis of degenerative joint disease.  The Veteran has also submitted statements regarding his right knee pain and has offered testimony that at his February 2017 VA examinations the examiner told him that his right knee had likely been affected by his left knee disability.  No opinion regarding the right knee was rendered by the 2017 VA examiner, but the Board notes that the Veteran is competent to report injuries, symptoms and treatment during and following service.  

Given the conflicting evidence of record of whether the Veteran has any current right knee disability the Board finds that the Veteran should be provided a VA examination to identify any right knee disability and provide an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current diabetes mellitus.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability of diabetes mellitus is related to the Veteran's active service.  In rendering this opinion, the examiner should discuss the Veteran's in-service test results of elevated cholesterol and triglycerides and a high ratio of total cholesterol to HDL cholesterol and their relationship, if any, to the Veteran's diagnosis of diabetes mellitus.  

The examiner is also requested to address whether any laboratory findings in service showed the Veteran had hyperlipidemia and if so, the relationship between the Veteran's hyperlipidemia and his subsequent diagnosis of diabetes mellitus.  Specifically, the examiner should address the question of whether the hyperlipidemia existed in service and whether such a condition constitutes a precursor for diabetes mellitus.  The examiner should note that the Veteran has testified that he was diagnosed with hyperlipidemia shortly after service and that he was told that his in-service laboratory findings showed he had hyperlipidemia.

The examiner should provide a complete rationale for all opinions expressed.

2. Schedule the Veteran for an appropriate VA examination to determine the etiology of any current right knee disability.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner should clearly identify all current disabilities of the right knee.  Then, with respect to each diagnosed right knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is related to or was aggravated by the Veteran's service connected left knee and back disabilities.  

The examiner should provide a complete rationale for all opinions expressed.

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




